Citation Nr: 1542473	
Decision Date: 10/01/15    Archive Date: 10/13/15

DOCKET NO.  15-10 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for the Veteran's sleep apnea, for substitution or accrued benefits purposes.

2.  Entitlement to service connection for the Veteran's diabetes mellitus, for substitution or accrued benefits purposes.

3.  Entitlement to service connection for the Veteran's coronary artery disease (CAD), to include congestive heart failure and valvular heart disease, for substitution or accrued benefits purposes.

4.  Entitlement to an evaluation in excess of 30 percent for the Veteran's service-connected pleural plaques, for substitution or accrued benefits purposes.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of the Veteran's service-connected disabilities, for substitution or accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1963. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Prior to the Veteran's death in December 2014, he filed a notice of disagreement regarding his claims for service connection for sleep apnea and diabetes mellitus.  These issues were certified to the Board in July 2015.  The Veteran also submitted a VA Form 9 regarding entitlement to an increased evaluation for pleural plaques, TDIU, and service connection for CAD.  In February 2015, the Appellant submitted Form 21-534EZ, Application for Dependency and Indemnity Compensation, Death Pension, and/or Accrued Benefits.  Subsequently, in February 2015, the AOJ issued a rating decision that granted service connection for the cause of the Veteran's death.
 
Section 212 of the Veterans' Benefits Improvement Act of 2008, Public Law 110-389 (VBIA 2008), added 38 U.S.C.A. § 5121A, substitution in case of death of claimant, which provides, in part, that if a claimant dies while a claim or appeal is pending.  This section applies to pending claims or appeals in which the original claimant died on or after October 10, 2008, and a request to be substituted is received within one year of the claimant's death.      

An eligible survivor may submit a substitution request by filing a VA Form 21-601 Application for Accrued Amounts Due a Deceased Beneficiary, VA Form 21-534, Application for DIC, Death Pension & Accrued Benefits by Spouse or Child; VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant; or through any other communication indicating a desire to substitute for a deceased claimant.  Receipt of a VA Form 21-534 will be accepted as both a claim for accrued benefits and a substitution request.  Therefore, the claim for accrued benefits will be viewed as a continuation of the claim pending at the time of the claimant's death, and the individual substituting for the deceased claimant may submit additional evidence in support of the claim. 

Thus, the Board construes the Appellant's February 2015 VA Form 21-534EZ as an inferred request to substitute as the claimant in the Veteran's claims of entitlement to an increased evaluation for pleural plaques, TDIU, and service connection for CAD, sleep apnea, and diabetes mellitus.  The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 38 C.F.R. § 20.101(a).  In a February 2015 rating decision, the AOJ granted service connection for the cause of the Veteran's death; however, the AOJ did not initially adjudicate whether the Appellant was seeking substitution or accrued benefits.  A remand is therefore required to clarify whether the Appellant is pursuing these claims currently as a substitute for the Veteran or on an accrued benefits basis.  See Breedlove v. Shinseki, 24 Vet. App. 7, 20 (2010). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a rating decision adjudicating whether the Appellant meets the basic eligibility requirements to substitute for the Veteran with regard to the claims of entitlement to an increased evaluation for pleural plaques, TDIU, and service connection for CAD, sleep apnea, and diabetes mellitus.

If the basic eligibility requirements for substitution are met, contact the Appellant and her representative to ascertain whether the Appellant wishes to waive the right to substitute with respect to the claims of entitlement to an increased evaluation for pleural plaques, TDIU, and service connection for CAD, sleep apnea, and diabetes mellitus (and thus her claims would be adjudicated on an accrued benefits basis) or whether she would like to proceed on a substitution basis. 

2.  After completing the above action, adjudicate the claims of entitlement to an increased evaluation for pleural plaques, TDIU, and service connection for CAD, sleep apnea, and diabetes mellitus, on either a substitution or accrued benefits basis.  Additionally, readjudicate the remaining issues on appeal.  If the claims remain denied, issue to the Appellant and her representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




